Citation Nr: 0403655	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1965 
until June 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for hearing 
loss, right ear.

The appellant did not request a hearing in this case.

The Board notes that the appellant specifically withdrew his 
appeal in January 2002 with respect to an increased rating 
for hearing loss, left ear.  Furthermore, the appellant 
raised the issues of service connection left ankle condition, 
service connection right ankle condition, and increased 
rating right arm condition in May 1985.  The Regional Office 
(RO) has not addressed these issues.  Therefore, the Board 
refers these issues to the RO for further inquiry.

The Board additionally notes that the appellant, in his April 
2003 substantive appeal (VA Form 9), raised an issue that has 
not been addressed by the Regional Office (RO).  Therefore, 
the Board REMANDS the issue of entitlement to secondary 
service connection for hearing loss, right ear to the RO for 
further inquiry.


FINDINGS OF FACT

1.  The appellant's hearing loss, right ear did not manifest 
itself within one year of separation from active military 
service.

2.  There is no competent medical evidence showing that any 
current decreased right ear hearing acuity is related to 
disease or injury incurred during active military service.


CONCLUSION OF LAW

The appellant did not incur hearing loss, right ear, as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The Board additionally notes that the Court recently 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944, slip 
op. at 12 (U.S. Vet. App., Jan. 13, 2004).  The Court noted, 
however, that the statutory purpose was to ensure adequate 
notice at a time when a claimant "...often has not yet 
identified the evidence and information relevant to the 
claim", and cited the potential for prejudice in forcing a 
claimant to overcome an adverse determination, id. at 12, 13, 
and emphasizes that in that particular case the absence of 
prejudice had not been demonstrated.  The Court further cited 
to four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra:  
 
1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.
 
Id. at 14.  

With respect to VA's duty to notify, the October 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
August 2002, the RO sent a letter to the appellant explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
service connection claim in general and a hearing loss 
condition specifically.

Thus, the Board has considered whether the appellant would be 
prejudiced by the Board's deciding these claims without 
remanding to the RO for readjudication subsequent to issuance 
of further VCAA notification.  The Board concludes that no 
such prejudice is evident in this case.

The Board additionally notes that the VCAA notification 
letter sent to the appellant in August 2002 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, the statute was recently amended to permit VA to 
adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  In any event, greater than one year 
has expired since the August 2002 VCAA letter.  Therefore, 
the claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes the appellant's VA medical records, 
private medical records, and lay statements.  Furthermore, 
the appellant has not referenced any outstanding evidence 
that he wanted VA to obtain.  Therefore, the Board finds that 
the duty to assist has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded several VA 
examinations.  The most recent VA examination took place in 
October 2002.  Nevertheless, the appellant should be afforded 
a VA reexamination as discussed in the remand below.


II.  Service Connection for Hearing Loss, Right Ear

The appellant in this case was first diagnosed with 
sensorineural hearing loss, right ear in 2000.  Furthermore, 
hearing loss is considered a presumptive disease.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability).  As such, service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2003).  Moreover, the law requires that sensorineural 
hearing loss must manifest itself to a degree of 10 percent 
or more within one-year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2003); 38 U.S.C.A. 
§ 1112 (West 2002).

The Board notes that the evidence shows that the appellant's 
sensorineural hearing loss, right ear first manifested in 
2000, or approximately 32 years after separation from 
service.  Therefore, the appellant is not entitled to 
presumptive service connection, as the appellant's 
sensorineural hearing loss, right ear did not manifest itself 
within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorders were incurred by any incident 
of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The record contains competent and credible medical evidence 
diagnosing the appellant with mild to moderate sensorineural 
hearing loss, right ear in 2000 as well as 2002.  Therefore, 
the Board concludes that the appellant has a current 
disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant in this case is a combat veteran 
and his valor is evidenced by his receipt of the Purple 
Heart.  The Board notes that, consistent with the 
circumstances of battle, the appellant was undoubtedly 
exposed to substantial noise levels during his active 
military service.  38 U.S.C.A. §1154(b) (West 2002).  
Therefore, the Board finds that the appellant suffered the 
requisite in-service injury as a result of his exposure to 
noise during his combat service.

At this point, the Board shall discuss the final 
consideration in a service connection claim, medical nexus.  
The VA examination from October 2002 specifically addresses 
the existence of any causal connection between the 
appellant's current sensorineural hearing loss, right ear and 
any in-service injury or disease.  For example, the October 
2002 VA examiner found that the "appellant's right ear 
hearing loss is not due to military service".  As such, 
competent medical evidence shows the absence of a nexus 
between the appellant's military service and his 
sensorineural hearing loss, right ear.  Therefore, Hickson 
element (3) is not satisfied.

In closing, for the reasons and bases expressed above, the 
Board concludes that the evidence against the claim mandates 
that the appellant's sensorineural hearing loss, right ear 
was not incurred as a result of his military service.  
Therefore, there exists no reasonable doubt that can be 
resolved in the appellant's favor and the benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for hearing loss, right ear 
is denied.


REMAND

The Board notes that the appellant raised the issue of 
entitlement to secondary service connection for hearing 
loss, right ear in his April 2003 substantive appeal (VA 
Form 9).  However, that issue was never addressed by the 
agency of original jurisdiction.  In this situation, the 
Board is obligated to consider whether the appellant will be 
prejudiced by the Board's consideration of an issue not 
previously presented at the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  If it is determined that the appellant 
will be prejudiced by the Board's consideration of such 
issue in the first instance, then the Board is precluded 
from adjudicating such issue.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992).

The Board finds that, as an appellate body, it cannot decide 
the appellant's claim for secondary service connection on the 
merits without violating the appellant's due process rights.  
Therefore, the Board concludes that this case must be 
remanded to allow the agency of original jurisdiction to make 
a determination as to the appellant's entitlement to 
secondary service connection for hearing loss, right ear in 
light of all of the evidence of record.

Having previously remanded this case, the Board additionally 
notes that the appellant, in his April 2003 substantive 
appeal (VA Form 9), contends that Dr. D.J. told him that his 
service-connected tinnitus caused his right ear hearing loss.  
Therefore, consistent with VA's duty to assist, an attempt 
should be made to obtain any relevant and previously 
unobtained private medical records from Dr. D.J.

Accordingly, this case is remanded for the following:

1.  Any relevant and previously unobtained 
private medical records should be obtained 
from Dr. D.J.  In addition, the RO should 
request that the appellant provide any 
additional relevant VA or other medical 
records within his possession.  The RO should 
make an initial request and at least one 
follow-up request for these records.  
However, a follow-up request is not necessary 
if the response to the initial request 
indicates that the records sought do not 
exist or that a follow-up request would be 
futile.  All efforts to obtain these records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA reexamination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

Whether it is "at least as likely as 
not" that the appellant's service-
connected tinnitus caused his hearing 
loss, right ear.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for secondary 
service connection for hearing loss, right 
ear condition should then be adjudicated.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative, if 
any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



